DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 3-5, 9-10, 12, 14-17, 19-20, 22-23, 25, 27-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamamura et al. (US 2014/0197836 A1).
With respect to claim 1, Hamamura discloses a device configured to accommodate a patient's anatomy during magnetic resonance (MR) imaging, the device comprising (see Figure 1, patient #9 inside an MRI device): at least one radio frequency (RF) transmit and/or receive coil (see RF coil #16 in Figure 1); and at least one sensor, different from the at least one RF transmit and/or receive coil (see pick up loop #19 as a sensor different from the at least one RF coil #16), configured to be capacitively coupled to the patient during MR imaging (pick up coil #19 having capacitive relationship as seen on Figure 7B, see also paragraphs 0015 and 0054-0055). 
With respect to claim 2, Hamamura discloses at least one sensor comprises at least one RF sensor (see paragraph 0036 wherein the pickup loop #19 senses the RF field of RF coil #16).  
With respect to claim 4 and 19, Hamamura discloses at least one RF sensor comprises at least one RF antenna (see Figure 3a showing ah RF antenna #16 paired with a RF pick up coil #19).
With respect to claims 5 and 20, Hamamura discloses the at least one RF antenna comprises at least one RF dipole antenna (see paragraph 0054).  
With respect to claims 9 and 22, Hamamura discloses one dipole antenna comprises at least one inductor coupled to a lattice balun (see Figures 3a and 7B disclosing inductor #19 coupled to balun #19a or dipole elements #700 and #701 coupled to balun #702 respectively).  
With respect to claims 10 and 23, Hamamura discloses the at least one inductor is coupled to the lattice balun through at least a portion of a conductive arm of the at least one dipole antenna, and wherein the at least one inductor is configured to reduce the physical length of the at least one dipole antenna (see Figures 3a and 7B disclosing inductor #19 coupled to balun #19a through coaxial cable or dipole elements #700 and #701 coupled to balun #702 through coaxial cable respectively. Since the length of the coaxial cable can be varied, the length of said dipole antenna and balun configuration can be varied).
With respect to claims 12 and 25, Hamamura discloses the at least one dipole antenna comprises at least one conductive arm, the at least one conductive arm including at least one 90-degree bend (see Figure 7B showing the dipole antenna having arms #700 and #701 having 90- degrees bend).  
With respect to claims 14 and 27, Hamamura discloses the device is configured to accommodate a patient's head during MR imaging (see paragraph 0013).  
With respect to claim 15 and 28, Hamamura discloses the device comprises a helmet (see Figure 3a showing birdcage coil #16 for head imaging as stated in paragraph 0013 considered as the claimed helmet as it encircles the head having a dipole antenna inside #19).  
With respect to claim 16, Hamamura discloses an attachment mechanism configured to couple the device with an MR imaging system (see Figure 1 showing the pickup loop coil #19 coupled to the RF coil #16).  
With respect to claim 17, Hamamura discloses a device configured to accommodate a patient's anatomy during magnetic resonance (MR) imaging by a magnetic resonance imaging (MRI) system, the MRI system comprising (see Figure 1 showing patient #9 accommodated inside the MR system for imaging) at least one RF transmit and/or receive coil, the device comprising (RF coil #16): at least one RF sensor, different from the at least one RF transmit and/or receive coil of the MRI system (see pick up loop #19 and physiological transducer #8, both are sensors different from the at least one RF coil #16), configured to be capacitively coupled to the patient for determining whether the patient moved during MR imaging (physiological transducer #8 is coupled to the patient as see on Figure 1 and records physiological signals such as ECG etc that are considered the motion detection of the patient’s heart or motion during breathing etc. during the imaging process) and an attachment mechanism configured to couple the device with the MRI system (pick up coil #19 having capacitive relationship as seen on Figure 7B, see also paragraphs 0015 and 0054-0055).  
With respect to claim 30, Hamamura discloses a magnetic resonance imaging (MRI) system configured to capture a magnetic resonance (MR) image, the MRI system comprising (see Figure 1): a B0 magnet configured to provide at least a portion of a B0 field (see magnet #12): and a device configured to accommodate a patient's anatomy during magnetic resonance (MR) imaging (see Figure 1 showing patient #9 accommodated inside the MR system for imaging), the device comprising: at least one radio frequency (RF) transmit and/or receive coil (RF coil #16); and at least one sensor, different from the at least one RF transmit and/or receive coil (see pick up loop #19 as a sensor different from the at least one RF coil #16) configured to be capacitively coupled to the patient during MR imaging (pick up coil #19 having capacitive relationship as seen on Figure 7B, see also paragraphs 0015 and 0054-0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6-8, 18, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamura et al. (US 2014/0197836 A1) in view of Felder et al. (US 2020/0072919 A1).
With respect to claims 3 and 18, Hamamura discloses the claimed invention as stated above except for at least one RF sensor is configured to resonate at a frequency between 100 MHz and 250 MHz.  However, Felder discloses RF sensor is configured to resonate at a frequency between 100 MHz and 250 MHz. (see paragraph 0050 disclosing the dipole antenna #2 as seen on Figure 3, associated with RF birdcage coil #9 working at about 200 MHz).  Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have RF sensor is configured to resonate at a frequency between 100 MHz and 250 MHz. as taught by Felder with Hamamura’s dipole sensor #19 for the purpose of disclosing the preferred frequency range in order to operate in combination to a RF coil by providing SAR values that a patient can tolerate without over heating (see paragraphs 0017, 0021-0024).
With respect to claim 6 and 21, Hamamura discloses two dipole conductors (see dipole conductors #700 and #701 as seen on Figure 7B). Furthermore, Hamamura discloses the claimed invention as stated above except for specifying at least one dipole antenna comprises four dipole antennas. However, Felder discloses one dipole antenna comprises four dipole antennas (Figure 1, dipole antenna arms #2, #2a, #2b and #2c). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have four dipole antennas as taught by Felder with Hamamura’s dipole loop probe for the purpose of disclosing another size or amount option between all the amount known to be usable in the art since any size/amount will perform equally well or perform the same function of  sensing wherein the size/amount is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in size/amount is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 7, Hamamura discloses the dipole antenna is coupled to a helmet configured to accommodate a patient's head during MR imaging (see Figure 3a showing birdcage coil #16 for head imaging as stated in paragraph 0013 considered as the claimed helmet as it encircles the head having a dipole antenna inside #19).   Furthermore, Hamamura discloses the claimed invention as stated above except for specifying at least one dipole antenna comprises four dipole antennas. However, Felder discloses one dipole antenna comprises four dipole antennas (Figure 1, dipole antenna arms #2, #2a, #2b and #2c). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have four dipole antennas as taught by Felder with Hamamura’s dipole loop probe for the purpose of disclosing another size or amount option between all the amount known to be usable in the art since any size/amount will perform equally well or perform the same function of  sensing wherein the size/amount is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in size/amount is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claims 8 and 29, Hamamura discloses the dipole antennas are positioned on an inner surface of the helmet and arranged in two sets of two dipole antennas each, wherein: the dipole antennas are disposed along a respective axis; and the patient's head is located on the respective axis between the dipole antennas (see Figure 3a showing birdcage coil #16 for head imaging as stated in paragraph 0013 having a dipole antenna inside #19).  Furthermore, Hamamura discloses the claimed invention as stated above except for specifying at least one dipole antenna comprises four dipole antennas. However, Felder discloses one dipole antenna comprises four dipole antennas (Figure 1, dipole antenna arms #2, #2a, #2b and #2c). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have four dipole antennas as taught by Felder with Hamamura’s dipole loop probe for the purpose of disclosing another size or amount option between all the amount known to be usable in the art since any size/amount will perform equally well or perform the same function of  sensing wherein the size/amount is selected according to its suitability and preference of the person skill in the art at the time of the invention.  It is understood that the change in size/amount is common practice in the art as a matter of design choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. In re Rose 105 USPQ 237 (CCPA 1955); Fields 134 USPQ 242 (CCPA1962), In re Reese 129 USPQ 402 (CCPA 1961) and Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamura et al. (US 2014/0197836 A1) in view of Cork et al. (US 2010/0117650 A1).
With respect to claims 11 and 24, Hamamura discloses the claimed invention as stated above except for at least one dipole antenna comprises at least one varactor diode coupled in parallel with the at least one inductor. However, Cork discloses the at least one dipole antenna comprises at least one varactor diode coupled in parallel with the at least one inductor (see Figure 2 dipole antennas #28 and #29 connected in parallel to varactors diodes #24 and #25). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have at least one dipole antenna comprises at least one varactor diode coupled in parallel with the at least one inductor as taught by Cork with Hamamura’s dipole antenna for the purpose of tuning the arrangement (see paragraph 0030).   

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamura et al. (US 2014/0197836 A1) in view of Brown et al. (US 7,999,548 B1).
With respect to claims 13 and 26, Hamamura discloses the claimed invention as stated above except for specifying the device is configured to accommodate a patient's foot during MR imaging. However, Brown discloses the device is configured to accommodate a patient's foot during MR imaging (Column 6, lines 55-60, see Figure 7). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was made to have a device is configured to accommodate a patient's foot during MR imaging as taught by Brown with Hamamura’s birdcage coil for the purpose of disclosing one of many regions known in the art that a birdcage coil or other RF coil configurations are capable of imaging in an MR system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses different sensing means including but not limited to bipolar probes used in combination with RF coil structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866